ICJ_055_FisheriesJurisdiction_GBR_ISL_1974-07-25_JUD_01_ME_10_EN.txt. 164

DISSENTING OPINION OF JUDGE ONYEAMA

1. Although I agree that the Regulations concerning the Fishery
Limits off Iceland (Regluger6 um fiskveidilandhelgi Islands) promulgated
by the Government of Iceland on 14 July 1972, and constituting a uni-
lateral extension of the exclusive fishing rights of Iceland to 50 nautical
miles from the baselines specified therein are not opposable to the
Government of the United Kingdom; and, although I agree also that, in
consequence, the Government of Iceland is not entitled unilaterally to
exclude United Kingdom fishing vessels from areas to seaward of the
fishery limits agreed to in the Exchange of Notes of 11 March 1961 or
unilaterally to impose restrictions on the activities of those vessels in
such areas, my reasons for reaching these conclusions are so fundamen-
tally different from those of the Court that I feel unable to vote for the
first part of the operative clause of the Judgment for the reasons given
by the Court. For the rest of the Judgment, it is my view that the Court
settled an issue on which the Parties were not in dispute. In my view the
Court’s approach to the entire case has led it to refrain from deciding the
sole dispute before it, and to consider and settle an issue on which the
Parties were not shown to be in difference and on which the Court’s
jurisdiction is very much in doubt.

2. At the jurisdiction phase of the present case !, the Court said:

“The present case concerns a dispute between the Government of
the United Kingdom and the Government of Iceland occasioned by
the claim of the latter to extend its exclusive fisheries jurisdiction to a
zone of 50 nautical miles around Iceland.” (1.C.J. Reports 1973, p. 7,
para. 11.) (Emphasis added.)

In the written submissions filed on behalf of the Government of the
United Kingdom at the close of the oral proceedings in the jurisdiction
phase it was stated, inter alia:

“(c) that, given the refusal by the United Kingdom to accept the
validity of unilateral action by Iceland purporting to extend its
fisheries limits (as manifested in the Aides-Memoires of the
Government of Iceland of 31 August 1971, and 24 February

1 Fisheries Jurisdiction (United Kingdom v. Iceland), Jurisdiction of the Court (I.C.J.
Reports 1973, p. 3).

165
165 FISHERIES JURISDICTION (DISS. OP. ONYEAMA)

1972, the Resolution of the Althing of 15 February 1972 and
the Regulations of 14 July 1972, issued pursuant to that
Resolution), a dispute exists between Iceland and the United
Kingdom which constitutes a dispute within the terms of the
compromissory clause of the Exchange of Notes of 11 March
1961”. (Z.C.J. Reports 1973, p. 6, para. 9 (c).)

3. The question which arises in the present case is what is the dispute
between the Parties which has been submitted to the Court and which the
Court decided on 2 February 1973 it has jurisdiction to entertain? It
seems to me that the answer to this question is to be found in the discus-
sions between the Parties preceding the Exchange of Notes of 1961, the
Exchange of Notes itself, the subsequent communications between the
Parties and the various enactments of the Parliament of Iceland. An
examination of these materials appears to me to show that the dispute
between the Parties in the case in hand is about the unilateral extension
of Iceland’s exclusive fisheries jurisdiction beyond the 12 miles around
Iceland agreed in the Exchange of Notes of 1961.

4. The negotiations conducted between the United Kingdom and
Iceland which resulted in the Exchange of Notes of 1961 were necessitated
by a desire on both sides to seek adjustment of the differences between
them over the proposed extension by Iceland of her fishery jurisdiction
round her coast from 4 miles to 12 miles after the conclusion of the
United Nations Conference on the Law of the Sea in 1958. The United
Kingdom opposed this proposed extension on the ground that it had no
basis in international law, but with the emergence of a general trend
towards accepting a 12-mile limit of fishery jurisdiction after the Geneva
Conference on the Law of the Sea it was possible for the Parties to reach
the agreement constituted by the Exchange of Notes of 1961.

The record of the discussions during these negotiations is illuminating;
it shows clearly what the dispute between the Parties was about, and what
it was the United Kingdom was anxious to guard against by the com-
promissory clause of the Exchange of Notes on which it had insisted
during the negotiations.

5. This record shows that at the first meeting on | October 1960,
between the Icelandic delegation and the United Kingdom delegation,
the leader of the Icelandic delegation in stating the views of the Icelandic
Government made the points:

“{a) Iceland is in a unique position in that its people are dependent
entirely upon the coastal fisheries; this is universally recog-
nized;

(b) it is therefore essential for the Icelandic Government to safe-
guard its coastal fishery resources: conservation measures
applicable to all alike were not sufficient for this. It is, therefore,
the policy of the Icelandic Government to secure exclusive
fishery jurisdiction ‘in accordance with international law’. The

166
166 FISHERIES JURISDICTION (DISS. OP. ONYEAMA)

International Law Commission of the United Nations had, in
1956, drawn attention to countries which found themselves in
this special position.’ (Emphasis added.)

The Icelandic delegation made it clear that future extensions of exclusive
fisheries jurisdiction could not be ruled out, and paragraph VIII of the
Icelandic Memorandum handed to the United Kingdom delegation
stated:

“The Icelandic Government reserves its right to extend fisheries
jurisdiction in Icelandic waters in conformity with international law.
Such extension would, however, be based either on an agreement
(bilateral or multilateral) or decisions of the Icelandic Government
which would be subject to arbitration at the request of appropriate
parties.”

6. Throughout these negotiations the question of Iceland’s preferential
rights or of conservation was not discussed, although the United King-
dom delegation, on a number of occasions, suggested that it might
consider restrictions on fishing by the United Kingdom outside the 12-
mile zone during the phasing-out period yet to be agreed on, if such
restrictions were shown to be necessary in the interests of conservation.
The Icelandic delegation did not take up these suggestions, and left no
doubt that outside the 12-mile zone its long-term aim remained the
extension of Iceland’s exclusive fishery jurisdiction. The Records of
Anglo-Icelandic Discussions of 1 November 1960 bring this out clearly as
the following extract from page 33 shows:

“Sir Patrick Reilly then turned to the question of the assurance
to be given by the Icelandic Government. He asked Miss Gutteridge
to explain the British position on this. Miss Gutteridge said we were
glad to know that an assurance was considered possible on the Ice-
landic side. We could not of course oppose any further extension of
limits made by Iceland in accordance with international law. At the
same time we held that extensions could only be by agreement and
could not be unilateral even if a coastal State offered arbitration. For
this reason we could not accept the last sentence in the text for the
assurance proposed by the Icelandic Government. While in Reyk-
javik the British Delegation had worked out a formula which seemed
to provide a possible basis agreeable to both sides and suggested that
this formula should now be discussed. Miss Gutteridge handed over
a copy of the following proposed text:

‘Except in accordance with the terms of any subsequent agree-
ment between the United Kingdom and Iceland or any subsequent

167
167 FISHERIES JURISDICTION (DISS. OP. ONYEAMA)

multilateral agreement which embodies a generally accepted rule

of law in relation to fishing limits, the Icelandic Government will

not take any action to exclude vessels registered in the territory of
the United Kingdom from fishing in any area outside the 12-mile
limit.”

After studying the text Mr. Andersen said that it was necessary for
the purpose of presentation to public opinion in Iceland to leave the
Icelandic Government’s hands ‘untied’ in respect of possible further
extensions of fishery jurisdiction. The Icelandic Government would
thc.efore as a minimum want to cover in the wording of the assur-
ance the possibility of applying customary law, as well as interna-
tional law. Opinion in the world was always changing and Iceland
would want to take advantage of that if it were favourable without
waiting for changes in international law which always seemed diffi-
cult to achieve (e.g., the two Geneva Conferences).”’

7. The history and nature of the dispute which was then being settled
leave no doubt in my mind that the assurance then demanded by the
United Kingdom, and subsequently given by Iceland about future
extensions, could not be anything else but an assurance that Iceland
would not, in the future, seek to extend her exclusive fishery jurisdiction
beyond the 12-mile limit as she was then seeking to do from 4 miles to 12
miles except in accordance with the terms of the assurance.

8. The Icelandic delegation had left no-one in any doubt that the
exclusive fishery jurisdiction over the 12-mile zone, which was then
conceded, was only a first step towards ultimate extension of fishery
jurisdiction over the entire continental shelf of Iceland. At a meeting in
Reykjavik between the two delegations on 2 December 1960, the Foreign
Minister of Iceland said that the aim of the Icelandic Government was the
continental shelf; they were, however, ready to state their intention to
base their action on rules of international Jaw and also their willingness
to submit any dispute to the International Court.

9. In these negotiations preceding the Exchange of Notes, no mention
was made of the need for conservation of the fish-stocks around Iceland
nor of Iceland’s preferential rights as matters on which either of the
parties required assurances then or thereafter. These matters were not
discussed at all as they were not the problems created by the proposed
extension of Iceland’s exclusive fishery jurisdiction from 4 miles to 12
miles in 1958.

10. In the light of the foregoing, it seems to me that what the United
Kingdom and Iceland had in mind when they agreed in the Exchange of
Notes of 11 March 1961 that ‘tin case of a dispute in relation to such

168
168

FISHERIES JURISDICTION (DISS. OP. ONYEAMA)

extension, the matter shall, at the request of either party, be referred to
the International Court of Justice” was a dispute in relation to the uni-
lateral extension of fishery jurisdiction by Iceland beyond the limit then
agreed. It was precisely such a dispute which arose following a statement
of policy by the Government of Iceland on 14 July 1971. This policy
statement was, in the material part, in the following terms:

ll.

“Territorial waters. That the agreements on fisheries jurisdiction
with the British and the West Germans be terminated and that a
decision be taken on the extension of fisheries jurisdiction to 50
nautical miles from base lines, and that this extension become
effective not later than September Ist, 1972. Furthermore, that a
decision be taken on 100 nautical mile pollution jurisdiction. In
these matters of jurisdiction over coastal waters, the government
will consult the opposition parties and give them an opportunity to
follow all developments in this field.”

In its aide-mémoire of 31 August 1971 in reply to the United

Kingdom’s protests over the policy statement the Icelandic Government
said (inter alia):

“In order to strengthen the measures of protection essential to
safeguard the vital interests of the Icelandic people in the seas
surrounding its coasts, the Government of Iceland now finds it
essential to extend further the zone of exclusive fisheries jurisdiction
around its coasts to include the areas of sea covering the continental
shelf. It is contemplated that the new limits, the precise boundaries
of which will be furnished at a later date, will enter into force not
later than 1 September 1972.”

To this the United Kingdom replied in an aide-mémoire of 27 September
1971 as follows:

169

“The British Government have studied the contents of the Govern-
ment of Iceland’s aide-mémoire of 31 August 1971 concerning a
proposal by the Government of Iceland ‘to extend further the zone
of exclusive fisheries jurisdiction around its coasts to include the
area of sea covering the continental shelf’. The British Government
wish to place on record their view that such an extension of the
fishery zone around Iceland would have no basis in international
law.

The British Government further cannot accept the view expressed
in the aide-mémoire that the object and purpose of the provision,
contained in the Anglo-Icelandic Exchange of Notes of March 1961,
for recourse to judicial settlement of disputes relating to an extension
of fisheries jurisdiction around Iceland have been fully achieved. The
British Government wish formally to reserve all their rights under
169

FISHERIES JURISDICTION (DISS. OP. ONYEAMA)

that agreement including the right to refer disputes to the Interna-
tional Court of Justice.

The British Government note the Government of Iceland’s

proposal of further discussions. Without prejudice to their legal
position outlined above the British Government are prepared to
enter into further exploratory discussions with the Government of
Iceland.”

12. On 15 February 1972 the Parliament of Iceland passed the resolu-
tion which, in view of its critical importance, is set out in full:

“The Althing reiterates the fundamental policy of the Icelandic

People that the continental shelf of Iceland and the superjacent
waters are within the jurisdiction of Iceland and adopts the following
Resolution:

1.

That the fishery limits will be extended to 50 miles from base-lines
around the country, to become effective not later than 1 September
1972.

That the Governments of the United Kingdom and the Federal
Republic of Germany be again informed that because of the vital
interests of the nation and owing to changed circumstances the
Notes concerning fishery limits exchanged in 1961 are no longer
applicable and that their provisions do not constitute an obliga-
tion for Iceland.

That efforts to reach a solution of the problems connected with
the extension be continued through discussions with the Govern-
ments of the United Kingdom and the Federal Republic of
Germany.

That effective supervision of the fish stocks in the Iceland area be
continued in consultation with marine biologists and that the
necessary measures be taken for the protection of the fish stocks
and specified areas in order to prevent over-fishing.

. That co-operation with other nations be continued concerning

the necessary measures to prevent marine pollution and authorizes
the Government to declare unilaterally a special jurisdiction with
regard to pollution in the seas surrounding Iceland.”

13. The discussions which followed between the United Kingdom and
Iceland in an effort to find a ‘‘practical solution to the problem” did not
alter the nature of the claim Iceland was making nor the nature of the
dispute. The suggestions by the United Kingdom for mutually agreed
conservation measures as a solution to the problem of possible injury
to fish stocks in the area, and for limitation of the catch of demersal fish
as an interim measure pending the elaboration of a multilateral agreement
within the North-East Atlantic Fisheries Commission, were not accepted
by Iceland which was concerned to maintain the exclusive character of its

170
170 FISHERIES JURISDICTION (DISS. OP. ONYEAMA)

claim to the fishery in the area, while it remained ready to consider
practical arrangements under which British ships might be permitted,
subject to certain conditions, to continue to fish in the area in question
for a limited phase-out period. It evinced no interest in the question of its
preferential rights or conservation measures in the area as a possible
answer to its claim.

14. In the jurisdiction phase of the present case, the Court considered
what the issue before it was, and said:

‘Account must also be taken of the fact that the Applicant has
contended before the Court that to the extent that Iceland may, as
a coastal State specially dependent on coastal fisheries for its liveli-
hood or economic development, assert a need to procure the establish-
ment of a special fisheries conservation régime (including such a
régime under which it enjoys preferential rights) in the waters
adjacent to its coast but beyond the exclusive fisheries zone provided
for by the 1961 Exchange of Notes, it can legitimately pursue that
objective by collaboration and agreement with the other countries
concerned, but not by the unilateral arrogation of exclusive rights
within those waters. The exceptional dependence of Iceland on its
fisheries and the principle of conservation of fish stocks having been
recognized, the question remains as to whether Iceland is or is not
competent unilaterally to assert an exclusive fisheries jurisdiction
extending beyond the 12-mile limit. The issue before the Court in the
present phase of the proceedings concerns solely its jurisdiction to
determine the latter point.’ (Emphasis added.) (.C.J. Reports 1973,
p. 20, para. 42.)

This “‘latter point” was covered in the first submission of the United
Kingdom in its Application.

15. Regarding the second submission in the Application the Court,
in the jurisdiction phase, dealt with it in paragraphs 41 and 42 of the
Judgment. Paragraph 41 is as follows:

“It should be observed in this connection that the exceptional
dependence of Iceland on its fisheries for its subsistence and economic
development is expressly recognized in the 1961 Exchange of Notes,
and the Court, in its Order of 17 August 1972, stated that ‘it is also
necessary to bear in mind the exceptional dependence of the Icelandic
nation upon coastal fisheries for its livelihood and economic develop-
ment as expressly recognized by the United Kingdom in its Note
addressed to the Foreign Minister of Iceland dated 11 March 1961’.
The Court further stated that ‘from this point of view account must
be taken of the need for the conservation of fish stocks in the Iceland
area’.” (LC.J. Reports 1972, pp. 16 and 17.) “This point is not
disputed.” U.C./. Reports 1973, p. 20, para. 41.)

171
17] FISHERIES JURISDICTION (DISS. OP. ONYEAMA)

It is to be noted with reference to this second submission, which is repeated
in more elaborate form in the Memorial and in the submissions at the
end of the oral proceedings, that it is hypothetical, and based on the
assumption that Iceland, as a coastal State in a special situation, raises
questions concerning conservation of fish stocks and preferential rights;
but Iceland has not raised these questions in any of the negotiations or
in any of the documents it saw fit to transmit to the Court. I understand
the statements of the Court cited above to mean that the exceptional
dependence of Iceland on its fisheries for its subsistence and economic
development, and the principle of conservation (including a conservation
régime under which Iceland enjoys preferential rights) were recognized by
the United Kingdom, and were, therefore, not in issue. The issue before
the Court was whether it had jurisdiction to determine whether Iceland
was competent unilaterally to assert an exclusive fisheries jurisdiction
extending beyond the [2-mile limit. It was on this dispute, about the
validity of the extension, that the Court decided it had jurisdiction.

16. In the forefront of the submissions of the United Kingdom in the
Application and in the Memorial on the merits was a request for a
decision by the Court that there is no foundation in international law
for the claim by Iceland to be entitled to extend its fisheries jurisdiction
by establishing a zone of exclusive fisheries jurisdiction extending to 50
nautical miles, This, it seems to me, was the gravamen of the dispute, but
the Court now declines to decide it. The decision appears to approach the
dispute, not from the point of view of the conflict of the extension with
any conventions or with customary international law, but from the point
of view that the extension was an exercise of preferential rights which did
not give due regard to established rights. This was not the dispute between
the Parties and it forms no part of the claim made by Iceland.

17. IT am of the opinion that Article 2 of the High Seas Convention
and Article 3 of the Continental Shelf Convention! provide a basis in
positive international law for deciding that the extension has no basis in
international law; and the Court, having found that the concept of the
fishery zone, and the extension of that fishery zone up to a 12-mile limit
from baselines, appear now to be generally accepted? as customary
international law, should have drawn the conclusion that the unilateral
extension to a 50-mile limit by Iceland with which this case is concerned
is contrary to international law, and stated that conclusion in the oper-
ative clause of the Judgment.

By introducing the concept of preferential rights into the case and
linking its Judgment 3 with this concept, the Court, in my view, took

 

! “The coastal State has no jurisdiction over the superjacent waters” [of the continen-
tal shelf] U.C./. Reports 1969, p. 37, para. 59).

2 See para. 52 of the Judgment.

3 Operative part, subparas. 3 and 4.

172
172 FISHERIES JURISDICTION (DISS. OP. ONYEAMA)

cognizance of matters which were not in dispute between the Parties
and which were not covered by the compromissory clause of the Ex-
change of Notes of 1961.

As I have endeavoured to point out, the discussions preceding the
Exchange of Notes did not indicate that any concern was felt about the
future application of conservation measures outside the 12-mile limit
then agreed.

18. In the discussions after the promulgation of the Regulations
which purported to extend Iceland’s fishery jurisdiction to 50 miles from
the existing baselines, Iceland appeared to be interested only in a tempo-
rary arrangement with the United Kingdom, and not in any permanent
bilateral or multilateral conservation or catch-limitation arrangement
in which it would be entitled to exercise preferential rights and other
interested States would continue to fish in the area.

19. Thus, in a Note dated 11 August 1972, that is after the filing of the
Application in this case and the hearing of oral argument on the Request
for the indication of interim measures of protection, the Government of
Iceland made certain proposals to the Government of the United King-
dom and requested ‘positive replies to two fundamental points” !.

This Note forms part of a series of proposals and counter-proposals
which passed between the two Governments in their endeavour to work
out an acceptable interim arrangement “‘which would last only until the
Court had given its decision on the legality of the proposed action by the
Government of Iceland or until that question had been disposed of in
some other way” 2.

It would, I think, be wrong to regard these proposals and counter-
proposals, which were clearly related to negotiations for an interim
régime, as indicative of the nature of the original dispute which had, in
fact, crystallized with the filing of the Application.

20. Iceland’s disinclination to contemplate the concept of preferential
rights in the waters in question was brought out very sharply at the
eleventh meeting of the North-East Atlantic Fisheries Commission in
London on 9 May 1973. On the question of the activation of Article 7
(2) 3 of the Convention 4 the Summary Record of the Second Session has
the following, inter alia:

“The Icelandic delegate reported that on account of the extension
of Icelandic fishery limits to 50-miles and the activities of some

1 See Annex 10 to the Memorial on the merits.

2 Memorial on the merits, para. 31.

3 “Measures for regulating the amount of total catch, or the amount of fishing
effort in any period, or any other kinds of measures for the purpose of the conservation
of the fish stocks in the Convention area, may be added to the measures listed in para-
graph 1 of this Article on a proposal adopted by not less than a two-thirds majority
of the Delegations present and voting and subsequently accepted by all Contracting
States in accordance with their respective constitutional procedures.”

4 The North-East Atlantic Fisheries Convention of 1959.
173
173 FISHERIES JURISDICTION (DISS. OP. ONYEAMA)

countries within the limits the Icelandic Government had recon-
sidered the position and had decided to postpone the activation of
Article 7 (2). In reply to a question from the President, the Icelandic
delegate said he was unable to say when his Government would
ratify Article 7 (2) powers. The Ieelandic Government believed that
coastal States had prime responsibility to manage and prior rights to
use marine resources off their coasts. Catch quotas appeared to
conflict with these rights and the problem would be raised at next
year’s Law of the Sea Conference which was the only forum for
discussion of it. It would be very difficult for Iceland to accept a
catch quota system which did not harmonize with its policy in
regard to fishery limits.” (Emphasis added.)

21. Iceland has not, so far as I can see, asserted any claim to preferen-
tial rights in the area in question; on the other hand, the United Kingdom
has always stood ready to concede such rights if they were asserted on
conservation grounds and in circumstances of catch-limitations. It does
not appear to me to be possible to have a dispute where there is no
difference on a common issue between the parties, or where a right is
conceded. The Permanent Court of International Justice defines a dispute
as “a disagreement on a point of law or fact, a conflict of legal views or of
interests between two persons!’. As I understand it, for a dispute to
exist, it should clearly appear that the claim of one party is positively
opposed by the other, and it is not sufficient merely for it to appear that
the interests of the two parties are in conflict.

22. The claim clearly put forward and positively opposed in this case
is Iceland’s entitlement under international law to extend its exclusive
fishery jurisdiction to 50 miles from the baselines around its coast; that
was the point which this Court decided it had jurisdiction to determine.

23. The Court derives its jurisdiction in this case from the compromis-
sory clause of the Exchange of Notes of 1961. I think the words ‘‘in
relation to such extension” in that clause cannot reasonably be interpreted
as including disputes about conservation, catch-limitations and prefer-
ential rights (which are not susceptible of unilateral delimitation) within
the range of disputes the Parties agreed to refer to the Court; and in
deciding that the Parties were obliged to negotiate these matters, the
Court, to my mind, exceeded the jurisdiction conferred on it by the
Exchange of Notes and settled a non-existent dispute.

( Signed) Charles D. ONYEAMA.

1 P.CI.J., Series A, No. 2, p. 11.
174
